Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 1 of 16 PageID #: 222


                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 KERRY BARRETT, ET AL                     CIVIL ACTION NO. 1:20-CV-01346

 VERSUS                                   JUDGE DAVID C. JOSEPH

 DRESSER, LLC, ET AL                      MAGISTRATE JUDGE JOSEPH H.L.
                                          PEREZ-MONTES

                               MEMORANDUM RULING

          Before the Court are two Rule 12(b)(6) Motions to Dismiss for Failure to State

 a Claim (collectively, the “Motions”) filed, respectively, by: (i) Defendants Dresser,

 LLC, Dresser RE, LLC, Baker Hughes Company, and Baker Hughes Energy Services,

 LLC (collectively, “Dresser”), and by: (ii) Defendant Halliburton Energy Services, Inc.

 (“Halliburton”) in the above-captioned matter. [Docs. 18, 27]. Given the

 interrelatedness of issues therein, as well as Halliburton’s adoption of Dresser’s

 Motion to Dismiss and supporting memorandum, the Court herein addresses the

 Motions collectively. For reasons which follow, the Motions are GRANTED IN PART

 and DENIED IN PART.

                                      BACKGROUND
          This dispute arises from alleged property damage sustained by adjacent

 landowners resulting from operations at an industrial valve manufacturing facility

 located in Rapides Parish, Louisiana (the “Dresser Facility”). [Doc. 1]. Plaintiffs

 claim that, for the approximately 50 years during which the Dresser Facility was in

 operation, solvents, cutting oils, acids, and caustics were disposed of improperly –

 thereby causing groundwater and soil contamination to their respective properties.

 [Id.].


                                             1
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 2 of 16 PageID #: 223


          In 2012, Dresser discovered elevated levels of hydrocarbons (“TPH”) in the

 groundwater adjacent to the Dresser Facility and notified the Louisiana Department

 of Environmental Quality (“DEQ”) of the excessive TPH concentrations. [Id.]. Since

 its disclosure of the excessive TPH concentrations, Dresser alleges that it has

 complied with the DEQ’s instructions concerning its remediation efforts. [Doc. 18-1].

 The Dresser Facility ceased operations in 2016 [Doc. 1], and the contamination is

 subject to ongoing investigation and remediation activities. [Doc. 18-1]. Pursuant to

 these efforts, the DEQ notified adjacent property owners and residents in affected

 areas of potential contamination of their properties in January of 2020. [Doc. 33-9].

          On October 16, 2020, Plaintiffs filed suit against Dresser and Halliburton [Doc.

 1]. Plaintiffs are 22 individuals and juridical entities that own property near the

 Dresser Facility. [Id.]. Due to several mergers and acquisitions, Defendants are five

 entities or successor entities that allegedly owned or operated the Dresser Facility at

 various intervals from 1998 to 2016. [Doc. 1]. The Complaint asserts seven causes

 of action: negligence, strict liability, custodial liability, liability for damage caused by

 ruin of a building, trespass, private nuisance, and public nuisance. [Id.]. Because of

 the length of time during which the Dresser Facility was operational and its varying

 ownership structure throughout this time period, Plaintiffs premise their claims

 against Defendants, in part, on a successor liability theory.          [Id.].   In addition,

 Plaintiffs argue that the continuous tort doctrine is applicable based on the alleged

 continuing contamination of the groundwater and soil underlying their properties.

 [Id.].




                                              2
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 3 of 16 PageID #: 224


        Defendants move for dismissal of this action on two grounds. First, they claim

 that the Complaint is a “shotgun” pleading and thus does not meet Rule 8’s pleading

 requirements.     [Doc. 18-1].     Second, they maintain that, even accepting the

 allegations as true, many of Plaintiffs’ claims fail as a matter of law. [Id.].

        Plaintiffs opposed Dresser’s Motion on December 3, 2020 [Doc. 30] and

 Halliburton’s Motion on December 22, 2020. [Doc. 37]. Dresser filed a reply brief on

 December 8, 2020. [Doc. 32].

                                     LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move for

 dismissal of a plaintiff’s claims before filing its answer when the pleadings, on their

 face, fail “to state a claim upon which relief can be granted.” A pleading states a claim

 for relief when, inter alia, it contains “a short and plain statement … showing that

 the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

        “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 570 (2007)). A claim is facially plausible when it contains sufficient “factual

 content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Id. Plausibility requires more than just the “sheer

 possibility” that a defendant acted unlawfully; it calls for enough facts “to raise a

 reasonable expectation that discovery will reveal evidence” to support the elements

 of the claim. Twombly, 550 U.S. at 556. Although the Rule 8 pleading standard does

 not require “detailed factual allegations,” mere “labels and conclusions,” or “a

 formulaic recitation of the elements of a cause of action” do not suffice. Id. at 555.

                                              3
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 4 of 16 PageID #: 225


       In ruling on a Rule 12(b)(6) motion, a court may rely on the complaint, its

 attachments, “documents incorporated into the complaint by reference, and matters

 of which a court may take judicial notice.” Dorsey v. Portfolio Equities, Inc., 540 F.3d

 333, 338 (5th Cir. 2008) (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

 U.S. 308, 322 (2007)). A court must accept as true all factual allegations, although

 the same presumption does not extend to legal conclusions. Iqbal, 556 U.S. at 678.

 In sum, if the factual allegations asserted in the complaint are wholly speculative or

 if it is apparent from the face of the complaint that there is an absolute bar to

 recovery, the claim should be dismissed. Twombly, 550 U.S. at 555, 127 S.Ct. 1955.

                                  LAW AND ANALYSIS

 I.    Satisfaction of Rule 8’s Pleading Requirements

       Defendants first argue that the Complaint is deficient under Rule 8 because it

 is a “shotgun pleading” that impermissibly cumulates all claims against all

 Defendants without apprising each Defendant of the specific claims against it. [Doc.

 18-1]. Coined by the Eleventh Circuit, a “shotgun pleading” fails “to give the

 defendants adequate notice of the claims against them and the grounds upon which

 [each] claim rests.” Sistrunk v. Haddox, CV 18-516, 2020 WL 2549699, at *11 (W.D.

 La. May 19, 2020) (quoting Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d

 1313, 1323 (11th Cir. 2015)).

       Contrary to Defendants’ assertion, the Complaint does not resemble the type

 of pleading typically condemned as “shotgun pleading.” The Complaint states the

 respective time periods during which each defendant owned or operated the Dresser

 Facility and alleges that the activity causing the contamination occurred throughout

 the changes in ownership. Plaintiffs further allege that their properties were

                                            4
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 5 of 16 PageID #: 226


 contaminated by pollution that resulted from Defendants’ disposal of hazardous

 substances at the Dresser Facility. Finally, Plaintiffs have set forth the legal theories

 relied upon and specify the remedies they seek.

       Because the Complaint describes the facts underlying the Plaintiffs’ claims in

 a manner sufficient to notify Defendants of the claims against them – thereby

 allowing them to prepare responsive pleadings – it does not constitute an improper

 “shotgun pleading.” Other courts in this district and across the circuit have likewise

 found complaints with analogous factual allegations sufficient under Rule 8. See, e.g.,

 Gaspard One, L.L.C. v. BP Am. Prod. Co., CIV. A. 07-1551, 2008 WL 863987, at *3

 (W.D. La. Mar. 31, 2008) (holding that the petition satisfied Rule 8 because it

 identified the subject property, timing of the contamination, and hazardous

 substances at issue); Constance v. Austral Oil Exploration Co., Nos. 2:12–CV–1252,

 2:12–CV–1253, 2013 WL 6578178, at *4 (W.D. La. Dec. 13, 2013) (finding the

 complaint sufficient because it listed “the identities of all parties ... to the case, as

 well as detailed descriptions of the property at issue ... [,] the legal theories under

 which recovery is sought, as well as the types of damages sought”); see also Morgan

 Plantation, Inc. v. Tennessee Gas Pipeline Co., LLC, 16-CV-1620, 2017 WL 4864489

 (W.D. La. Sept. 21, 2017), report and recommendation adopted, 2:16-CV-1620, 2017

 WL 4847523 (W.D. La. Oct. 26, 2017); Martin v. Tesoro Corp., 2:11 CV 1413, 2012 WL

 1866841 (W.D. La. May 21, 2012) Alford v. Chevron U.S.A. Inc., 13 F.Supp.3d 581

 (E.D. La. 2014).

       Any additional information sought by the Defendants regarding the specific

 nature of Plaintiffs’ claims is appropriately reserved for discovery. See Alford, 13


                                            5
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 6 of 16 PageID #: 227


 F.Supp.3d at 591. In this regard, the Defendants are well positioned to ascertain the

 time periods during which they owned and operated the Dresser Facility as well as

 the activity taking place during that time. Accordingly, the Court denies Defendants’

 Motions as to the adequacy of Plaintiffs’ Complaint under Rule 8.

 II.   Successor Liability Claims

       Next, Defendants seek dismissal of Plaintiffs’ successor liability claims,

 arguing that the Complaint fails to demonstrate a plausibility that “any of the

 Dresser Defendants is a successor to any entity.” [Doc. 18]. Louisiana courts have

 adopted the basic principles of corporate successor liability articulated by the United

 States Supreme Court in Golden State Bottling Co. v. NLRB, 414 U.S. 168, 182 n.5,

 94 S.Ct. 414, 424; 38 L.Ed.2d 388 (1973), to wit:

       [T]he general rule of corporate liability is that, when a corporation sells
       all of its assets to another, the latter is not responsible for the seller's
       debts or liabilities, except where (1) the purchaser expressly or impliedly
       agrees to assume the obligations; (2) the purchaser is merely a
       continuation of the selling corporation; or (3) the transaction is entered
       into to escape liability.

 See Monroe v. McDaniel, 16-214 (La. App. 5th Cir. 12/7/16); 207 So.3d 1172; J.D.

 Fields & Co. v. Nottingham Construction Co., LLC, 15–723 (La. App. 1 Cir. 11/9/15);

 184 So.3d 99; Pichon v. Asbestos, 10–570 (La. App. 4th Cir. 11/17/10); 52 So.3d 240,

 writ denied, 10–2771 (La. 2/4/11); 57 So.3d 317.

       After relaying the basic details of Defendants’ mergers and acquisitions over

 the past approximately 25 years [Doc. 1 ¶¶ 19-25], the Complaint alleges that the

 first two exceptions to the general rule of corporate liability are applicable. [Id. ¶ 26].

 Specifically, Plaintiffs contend that Defendants are liable to the extent obligations



                                             6
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 7 of 16 PageID #: 228


 were assumed under their merger and acquisition contracts 1 or, if no formal merger

 occurred, pursuant to the continuation doctrine.

        With respect to the continuation doctrine, courts consider eight factors in

 determining whether an entity is a mere continuation of its predecessor: (i) retention

 of the same employees, (ii) retention of the same supervisory personnel, (iii) retention

 of the same production facility in the same physical location, (iv) production of the

 same product, (v) retention of the same name, (vi) continuity of assets, (vii) continuity

 of general business operations, and (viii) whether the successor holds itself out as the

 continuation of the previous enterprise. Hollowell v. Orleans Reg'l Hosp. LLC, 217

 F.3d 379, 390 (5th Cir. 2000) (applying Louisiana law); Boes Iron Works, Inc. v. Gee

 Cee Grp., Inc., 2016-0207, p. 13 (La. App. 4th Cir. 11/16/16); 206 So.3d 938, 949, writ

 denied, 2017-C-0040, 2017 WL 744658 (La. Feb. 10, 2017). Here, Plaintiffs have

 alleged retention of the Dresser Facility at the same Pineville address, retention of

 the production of valves, and retention of the name “Dresser” throughout the alleged

 mergers and acquisitions over the past approximately fifty years. [Doc. 1 ¶¶ 1, 9, 18–

 26].

        The Court notes that the Complaint contains very little detail concerning the

 nature of Defendants’ mergers and acquisitions and further notes that this

 information is critical to a successor liability claim.                However, the Court

 acknowledges that Plaintiffs’ successor liability allegations are likely based on the

 limited information available in the public records, which do not supply the substance



 1      In the case of a formal merger, “[a]ll liabilities of each corporation or eligible entity
 that is merged into the survivor are vested in the survivor.” La. Rev. Stat. Ann. § 12:1-
 1107(4).

                                                7
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 8 of 16 PageID #: 229


 of Defendants’ merger and acquisition agreements. For this reason, courts often deny

 motions to dismiss successor liability claims and instead allow for discovery. See, e.g.,

 Mitchell, 2020 WL 1442966; Ruston Louisiana Hosp. Co., LLC v. Lincoln Health

 Found., Inc., CV 18-0881, 2018 WL 6332850 (W.D. La. Nov. 20, 2018), report and

 recommendation adopted, 3:18-CV-0881, 2018 WL 6331698 (W.D. La. Dec. 4, 2018);

 AMEC Constr. Mgmt., Inc. v. Fireman's Fund Ins. Co., CIV.A. 13-718-JJB, 2014 WL

 1875264 (M.D. La. May 9, 2014).

        Taking the facts describing Dresser’s corporate history as true, Plaintiffs have

 stated a plausible claim for relief under a successor liability theory and raised “a

 reasonable expectation that discovery will reveal evidence” to support their claim.

 See Twombly, 550 U.S. at 556. Plaintiffs’ successor liability allegations are therefore

 sufficient to withstand a Rule 12(b)(6) Motion.

 III.   Tort Claims

        In addition to the foregoing arguments, Defendants contend that Plaintiffs

 have failed to state claims upon which relief can be granted with regard to the

 Plaintiffs’: (i) continuing tort claim, (ii) strict liability claims under former Civil Code

 Articles 667 and 2322, (iii) trespass claim, (iv) nuisance claim, (v) fraud claim 2, and

 (vi) claim for civil fruits.

        a)      Continuing Tort

        Plaintiffs, in their Complaint, maintain that “’Defendants’ ongoing actions and

 inactions continue to allow hazardous and toxic chemicals to escape from the Dresser


 2
        As addressed below, Plaintiffs deny that the Complaint asserts a fraud claim and,
 accordingly, do not substantively defend the Motions on the merits as to this point.


                                              8
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 9 of 16 PageID #: 230


 Facility and contaminate surrounding properties” such as to constitute a continuing

 tort. [Id.]. Defendants, in turn, contend that any liability should be limited to conduct

 causing the initial release of hazardous substances, which ceased no later than 2016

 when operations at the Dresser Facility halted. 3

        Pursuant to Louisiana’s continuous tort doctrine, where the operating cause of

 injury is continuous and gives rise to successive damages, prescription dates from the

 cessation of the wrongful conduct causing the damage. Crump v. Sabine River Auth.,

 98-2326, p. 9 (La. 6/29/99); 737 So.2d 720, 728. However, a continuing tort “is

 occasioned by unlawful acts, not the continuation of the ill effects of an original,

 wrongful act.” Id. Once the damage-causing conduct terminates, the tort also

 terminates, irrespective of whether the damage persists and progressively worsens.

 Marin v. Exxon Mobil Corp., 2009-2368, p. 28 (La. 10/19/10); 48 So.3d 234, 254.

        Louisiana jurisprudence is clear that neither the perpetual presence of

 contamination nor a failure to remediate contamination triggers application of the

 continuous tort doctrine when the operating cause of the plaintiff’s property damage




 3       In its Reply brief, Dresser notes that it does not seek dismissal of the Complaint’s
 “prescription-related continuing tort claims” but instead of “claims for any alleged failure to
 responsibly and timely remove and/or remediate alleged contamination.” [Doc. 32]. However,
 continuing tort is a limited doctrine that functions only to suspend the commencement of
 prescription when the operating cause of an injury is continuous. See Young v. United States,
 724 F.3d 444, 447 (5th Cir. 2013) (describing Louisiana’s continuing doctrine as one used
 “[f]or the purpose of determining when prescription starts to run”); Watson v. Arkoma Dev.,
 LLC, CV 17-1331, 2018 WL 6274070, at *3 (W.D. La. Nov. 15, 2018), report and
 recommendation adopted, 3:17-CV-1331, 2018 WL 6274008 (W.D. La. Nov. 30, 2018)
 (“Continuing torts and continuing trespasses are not causes of action per se, but rather a
 doctrine by which plaintiffs can delay prescription of their claims.”). Additionally, Louisiana
 does not recognize the failure to contain or remediate contamination as a separate and
 distinct claim. Hogg v. Chevron USA, Inc., 2009-2632, p. 23 (La. 7/6/10); 45 So.3d 991, 1007.
 Therefore, the Court addresses the continuing tort claim in the context of prescription.


                                               9
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 10 of 16 PageID #: 231


  is the defendant’s disposal of hazardous waste which has ceased. See Marin, 48 So.3d

  at 254 (“Any continued dissolution into the groundwater is the continuation of the

  harm caused by the previous, but terminated conduct, and falls under the category of

  ‘progressively worsening damages,’ not damage-causing conduct”); Hogg v. Chevron

  USA, Inc., 2009-2632, p. 2 (La. 7/6/10); 45 So.3d 991 (holding that neither the

  continuous presence of gasoline on the plaintiffs’ property nor the failure to contain

  or remediate the migrating gasoline constituted a continuous tort when the actual

  leaking of the gasoline ceased years prior to the action and the DEQ put plaintiffs on

  notice of the contamination); Crump v. Sabine River Auth., 98-2326, p. 9 (La. 6/29/99);

  737 So.2d 720, 729 (“[T]he breach of the duty to right a wrong and make the plaintiff

  whole simply cannot be a continuing wrong which suspends the running of

  prescription, as that is the purpose of any lawsuit and the obligation of every

  tortfeasor.”).

         The Complaint clearly establishes that Dresser ceased its operations in 2016

  and, since this time, alleges no further activity taken by Defendants that would

  constitute a continuing tort. 4 Accordingly, the Court dismisses Plaintiffs’ continuing

  tort claim. 5


  4       Citing several cases finding fraud as a basis for continuing tort, Plaintiffs argue in
  their Opposition that Defendants’ active concealment of information concerning the
  contamination gives rise to an additional basis for continuing tort. However, Plaintiffs
  explicitly state – and the Court agrees – that the Complaint does not assert a fraud claim.
  5        Although the Court finds that Plaintiffs have failed to state a continuing tort claim
  such to suspend the commencement of prescription, it does not take the position that
  Plaintiffs’ claims have prescribed. Given the nature of the allegations, it is likely that the
  prescriptive period commenced when Plaintiffs first acquired knowledge of the potential
  contamination of their properties from the DEQ in January of 2020. See La. Civ. Code art.
  3493 (“When damage is caused to immovable property, the one-year prescription commences
  to run from the day the owner of the immovable acquired, or should have acquired, knowledge
  of the damage.”); Hogg v. Chevron USA, Inc., 2009-2632, p. 7 (La. 7/6/10); 45 So.3d 991, 997

                                               10
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 11 of 16 PageID #: 232


        b)     Strict Liability

               i.     Article 667

        The pre-1996 version of Article 667 imposed liability on landowners or

  proprietors for actions that damage his neighbors caused by ultrahazardous

  activities. Morgan Plantation, Inc. v. Tennessee Gas Pipeline Co., LLC, No. 16-CV-

  1620, 2017 WL 4864489, at *5 (W.D. La. Sept. 21, 2017) (citations omitted).

  Louisiana courts employed a three-prong test to determine whether an activity was

  ultrahazardous. Under this test, in order to qualify as an ultrahazardous activity,

  the conduct: (i) must relate to an immovable, (ii) must itself cause the injury and the

  defendant must be engaged directly in the injury-producing activity, and (iii) must

  not require substandard conduct to cause injury. Id. (citing Bartlett v. Browning-

  Ferris Indus., Chem. Svcs., Inc., 683 So.2d 1319, 1321 (La. Ct. App. 3d Cir. 1996)).

        Defendants claim that Plaintiffs failed to establish that their alleged injuries

  were caused by an ultrahazardous activity because the third prong of the test is not

  met. The Court agrees. The Complaint alleges that “Defendants knew or, in the

  exercise of reasonable care, should have known that their activities and omissions at

  the Dresser Facility would have caused the damage sustained by Plaintiffs” and,

  significantly, that “[t]he damage could have been prevented by the exercise of

  reasonable care by Defendants, but Defendants failed to exercise such reasonable

  care.” [Doc. 1 ¶¶ 58–59].




  (holding that prescription commenced when plaintiffs received notice from the DEQ that
  contamination was detected in the groundwater and soil underlying their properties).


                                            11
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 12 of 16 PageID #: 233


        Because Plaintiffs alleged that their injuries were caused by the substandard

  care of Defendants – and, importantly, did not allege the activities did not require

  substandard care to cause their injuries – the third prong fails. See Morgan

  Plantation, 2017 WL 4864489, at *5 (finding the plaintiffs’ former Article 667 strict

  liability claim did not satisfy the third prong “because the petition alleged that the

  damages were caused by the substandard care of the defendants, rather than that

  the activities did not require substandard care to cause injury”); Pierce v. Exxon Mobil

  Oil Corp., 2013 WL 1856079, *7 (E.D. La. Apr. 30, 2013) (holding that the third prong

  was not met because the petition failed to “allege that the activity is ultra-hazardous

  in and of itself, but rather that the substandard care of Defendants caused this

  damage.”). Accordingly, Plaintiffs’ negligence allegations defeat their Article 667

  claim, and the Motions are granted as to this claim.

                ii.   Article 2322

        Article 2322 concerns premises liability for defective buildings. Prior to 1996,

  to recover under Article 2322, a plaintiff was required to show “(1) ownership of the

  building, (2) the owner knew or, in the exercise of reasonable care, should have known

  of the ruin or defect, (3) the damage could have been prevented by the exercise of

  reasonable care, (4) the defendant failed to exercise such reasonable care, and (5)

  causation.” Broussard v. State ex rel. Office of State Bldgs., 113 So. 3d 175, 182-83

  (La. 2013).

        According to the Complaint, “[t]he Dresser Facility, and the systems and

  equipment therein, contained defects and/or conditions which … allowed for the

  release of chlorinated solvent chemicals” onto their properties [Doc. 1 ¶ 63]. The


                                            12
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 13 of 16 PageID #: 234


  Complaint further alleges that Defendants knew or should have known of these

  defective conditions and that their alleged property damage could have been

  prevented in the exercise of reasonable care. [Id. ¶¶ 69–71]. These allegations are

  sufficient to support a claim under Article 2322. See Watson v. Arkoma Dev., LLC,

  CV 17-1331, 2018 WL 6274070, at *6 (W.D. La. Nov. 15, 2018), report and

  recommendation adopted, 3:17-CV-1331, 2018 WL 6274008 (W.D. La. Nov. 30, 2018);

  Morgan Plantation, 2017 WL 4864489, at *6.

         c)     Trespass

         Next, Defendants seek dismissal of Plaintiffs’ trespass claim. The Complaint

  alleges that Defendants committed a trespass by allowing hazardous materials from

  the Dresser Facility to migrate into the groundwater and soil underlying Plaintiffs’

  properties. [Doc. 1 ¶¶ 75–79]. Defendants contend that any purported trespass was

  not an intentional, affirmative act and that, accordingly, this claim fails because

  Louisiana courts do not recognize a claim for trespass caused by a negligent, passive

  act. [Doc. 19-1].

         Under Louisiana law, a trespass is an unlawful physical invasion onto the

  property of another. Vintage Assets, Inc. v. Tennessee Gas Pipeline Co., L.L.C., CV

  16-713, 2017 WL 3601215, at *3 (E.D. La. Aug. 22, 2017) (citing Richard v. Richard,

  24 So. 3d 292, 296 (La. App. 3 Cir. 2009)). The Louisiana Supreme Court has not

  explicitly addressed whether an intentional, affirmative act is required to prove

  trespass. 6 Nevertheless, several courts in this circuit, in interpreting Louisiana law,



  6      “Under the Erie doctrine, federal courts sitting in diversity apply state substantive
  law and federal procedural law.” Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427
  (1996). In applying Louisiana substantive law, federal courts look to the final decisions of

                                              13
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 14 of 16 PageID #: 235


  have held that an intentional act is required based on the Louisiana Supreme Court’s

  jurisprudence in Hogg v. Chevron USA Inc.          See Petry v. R360 Envtl. Sols. of

  Louisiana LLC, 2:20-CV-00820, 2020 WL 6494901, at *2 (W.D. La. Nov. 4, 2020);

  Vintage Assets, 2017 WL 3601215, at *4.

        In Hogg, the action stemmed from the migration of toxic substances from

  leaking underground storage tanks at a service station into the groundwater and soil

  underlying the plaintiffs’ properties. 2009-2632, p. 2 (La. 7/6/10); 45 So.3d 991, 995.

  After receiving notice of the contamination from the DEQ, the plaintiffs filed suit

  alleging, among other claims, continuing trespass. Id. at 996. Prior to discussing the

  merits of the continuing trespass claim, the Court stated:

        We note, without deciding the issue, that it is questionable whether the
        tort of trespass even applies in this situation because civil trespass is
        generally considered to be an intentional tort, requiring proof that the
        defendant took some intentional action that resulted in harm to the
        plaintiff. (citations omitted). It has been suggested that the action more
        properly lies in nuisance. 1 Dan B. Dobbs, The Law of Torts § 53, at 107
        (2001) (“Nuisance or negligence rather than trespass is definitely the
        approach courts take when liquids percolate underground to enter the
        plaintiff's land beneath the surface.”). Because plaintiffs' petition
        asserts claims arising both in trespass and nuisance, and because the
        analysis is the same insofar as the issues presented in this case are
        concerned, it is not necessary to resolve this thorny issue.

  Id. at 1002.

        Given the Louisiana Supreme Court’s dicta in Hogg, which dealt with

  analogous facts to those at hand, the Court understands Louisiana law to require an

  intentional act to prove the tort of trespass. Critical to the Court’s analysis here, the

  Complaint makes no allegation that Defendants engaged in intentional misconduct



  the Louisiana Supreme Court. In re: Katrina Canal Breaches Litig., 495 F.3d 191, 206 (5th
  Cir. 2007).

                                             14
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 15 of 16 PageID #: 236


  or otherwise took an affirmative step designed to cause the alleged contamination of

  Plaintiffs’ properties.   Accordingly, Defendants’ Motions are granted as to the

  trespass claim.

        d)     Nuisance

        Finally, Defendants seek dismissal of the private and public nuisance claims

  insofar as they constitute a “continuing nuisance” claim, stating:

        Plaintiffs have asserted claims for both public and private nuisance. But
        Plaintiffs’ claim for this alleged continuing nuisance fails for the same
        reason that their continuing tort claims fail. (citations omitted). As
        explained above, Plaintiffs allege that operations at the Facility ceased
        no later than 2016. Thus, even if the nuisance allegedly created by the
        Dresser Defendants formerly existed, it has terminated. Moreover, the
        alleged continued presence of constituents on Plaintiffs’ properties is
        simply a continuation of the effects of the original act. (citations
        omitted).

  [Doc. 18-1]. For the reasons discussed in Part II infra, Louisiana law does not, under

  these facts, permit a claim for nuisance beyond 2016 when operations at the Dresser

  facility halted. Because Defendants do not otherwise oppose Plaintiffs’ claims for

  nuisance under applicable Louisiana law, the Motions are denied as to Plaintiffs’

  nuisance claims.

  IV.   Other Claims

        Defendants’ Motions also move for dismissal of a fraud claim, which Plaintiffs

  contend they did not intend to assert. [Doc. 30]. Plaintiffs also state that the

  Complaint only brings strict liability claims under Civil Code Articles 667, 2317, and

  2322 for alleged misconduct occurring prior to the 1996 amendments.             Further,

  Plaintiffs do not oppose dismissal of the claims for civil fruits. [Id.]. Accordingly, to

  the extent the Complaint asserts claims for fraud, civil fruits, or strict liability under


                                             15
Case 1:20-cv-01346-DCJ-JPM Document 38 Filed 01/06/21 Page 16 of 16 PageID #: 237


  the post-1996 versions of Articles 667, 2317, and 2322, the Court dismisses these

  claims without prejudice.

                                      CONCLUSION

        For the foregoing reasons, the Court GRANTS IN PART and DENIES IN

  PART Defendants’ Motions.

        IT IS HEREBY ORDERED that the Court dismisses WITH PREJUDICE the

  following claims against Defendants:

           •   Continuing tort,

           •   Strict liability under former Article 667, and

           •   Trespass.

        IT IS FURTHER ORDERED that the Court dismisses WITHOUT

  PREJUDICE the following claims against Defendants to the extent such claims have

  been asserted:

           •   Fraud,

           •   Civil fruits, and

           •   Strict liability under the post-1996 versions of Articles 667, 2317, and
               2322.

        IT IS FURTHER ORDERED that in all other respects, Defendants’ Motions

  are DENIED.

        THUS DONE AND SIGNED in Chambers on this 6th day of January, 2021.




                                             DAVID C. JOSEPH
                                             UNITED STATES DISTRICT JUDGE




                                            16
